Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, the final line mistakenly recites "listing" instead of "lifting".
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by McGuire et al (US 7,040,410).McGuire et al (US 7,040,410) discloses:1. A tubular positioning combination comprising:
a tubular member (74) having external threads (Figure 2) on one end;
a portion of said external threads includes lift ring threads;
a ring (72) having an outside diameter and an inside diameter;
said ring having internal threads for matching said tubular lift ring threads (Figure 2); and
said ring having an elevator upset (Figure 2 shows such an upset) defined by the difference between the diameters.
2. The combination as defined in claim 1 wherein said portion is an end portion of said tubular.  (Figure 2)
(the upper end of 72 forms a flange which abuts the upper edge of 74) for fitting against an end of said tubular.  
4. The combination as defined in claim 1 including a lock (100) for securing said ring about said tubular.  

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Bull (US 9,359,838).Bull (US 9,359,838) discloses:1. A tubular positioning combination comprising:
a tubular member (1) having external threads (lower end) on one end;
a portion of said external threads includes lift ring threads;
a ring (2) having an outside diameter and an inside diameter;
said ring having internal threads for matching said tubular lift ring threads (Figure 3); and
said ring having an elevator upset (Figure 3 shows such an upset) defined by the difference between the diameters.
2. The combination as defined in claim 1 wherein said portion is an end portion of said tubular.  (Figure 3)
3. The combination as defined in claim 1 whereby a top of said ring includes a flange (the upper end of element 2 comprises a flange which fits against the outer surface of tubular 1) for fitting against an end of said tubular.  
5. A method for positioning a tubular for making up a tubular string, the method consisting of: 
machining a ring thread over a portion of a tubular external thread (1); 
threading a lift ring (2), having internal ring threads and an upset, on said portion of said external threads of said tubular; 
securing said lift ring about said tubular (fully threading the two elements together is considered a form of "securing"); 

lifting said tubular into place.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over McGuire et al (US 7,040,410).
5. A method for positioning a tubular for making up a tubular string, the method consisting of: 
machining a ring thread over a portion of a tubular external thread (mating 72 with 74); 
threading a lift ring (72), having internal ring threads and an upset, on said portion of said external threads of said tubular (Figure 2); 
securing said lift ring about said tubular (Figure 2); 
engaging said tubular with an elevator having a setting plate whereby when said plate contacts said upset said elevator clamps around said tubular (though this step is not explicitly shown, the structure as claimed is shown in McGuire, and thus capable of the same ability to be engaged by elevator clamps); and 
lifting said tubular into place. (These steps are able to be performed with the invention of McGuire, as the structure of element 72 provides the claimed upset.)  
6. The method as defined by claim 5 whereby said securing includes a screw lock (100 is a threaded element).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bull in view of Flournoy Jr. (US 1,450,845).
4. Bull discloses the combination as defined in claim 1, however fails to specify a lock for securing said ring about said tubular.
Flournoy Jr. (US 1,450,845) however teaches the use of a lock (L) for securing a ring (K) about a tubular (B).
Therefore it would have been obvious to modify Bull as taught by Flournoy Jr. to obtain the invention as specified in the claim.

6. Bull discloses the combination as defined in claim 5, however fails to specify a screw lock for securing said ring about said tubular.
Flournoy Jr. (US 1,450,845) however teaches the use of a screw lock (L) for securing a ring (K) about a tubular (B).
Therefore it would have been obvious to modify Bull as taught by Flournoy Jr. to obtain the invention as specified in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679